Citation Nr: 1617354	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  11-23 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for disfiguring pseudofolliculitis barbae with keloid formation on the face and neck.  

2.  Entitlement to an initial disability evaluation in excess of 30 percent for painful and tender scars on the face as a residual of pseudofolliculitis barbae with keloid formation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from May 1980 to April 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran appeared at a Videoconference hearing before the undersigned in February 2016.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is in receipt of a 50 percent disability evaluation for pseudofolliculitis barbae, with keloid formation, with an additional 30 percent disability rating assigned for tender scars of the face associated with this disability.  Regulatory criteria allows for separate ratings in this instance with respect to manifestations of skin disease on the head, face, and neck which do not rise to the level of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, 7804.  

In February 2016, the Veteran testified that he had recent clinical consultations with the VA Medical Center in Dayton, Ohio, and alleged that his disorder had worsened. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records pertinent to the Veteran's skin disabilities, from the VA Medical Center (VAMC) in Dayton, Ohio, from 2015 to the present.  Should no records be found after an exhaustive search, so annotate the record.  

2.  Schedule the Veteran for a comprehensive VA dermatology examination for the purposes of determining the severity of service-connected pseudofolliculitis barbae with keloid and tender/painful scars of the face.  In this regard, it is asked that the examiner:

-Note the presence or absence of any of the eight regulatory characteristics of disfigurement including 1) any scars five or more inches in lengthy, 2) scars at least one-quarter inch in width at the widest part, 3) surface contour of scars being elevated or depressed on palpation, 4) scars adherent to the underlying tissue, 5) skin hypo or hyper-pigmented in an area exceeding six square inches, 6) skin texture being abnormal (irregular, atrophic, shiny, scale, etc.) in an area exceeding six square inches, 7) underlying soft tissue missing in an area exceeding six square inches, and 8) skin irrudated and inflexible in an area exceeding six square inches.  

-Note the extent of functional impairment associated with the scars, to include any impact the pain and disfigurement present in the Veteran might have on occupational functioning.  Also, if frequent hospitalization has occurred, this should be documented in the narrative portion of the examination report.  

-Provide color photographs of the Veteran's head, neck, and face.  

-Provide measurements of all scar formations on the Veteran's head, neck, and face in square inches.  

All conclusions should be supported by appropriate rationales.  

3.  Following the above-directed development, re-adjudicate the claims.  Should it be indicated that the disability picture is so unique as to be outside of what is considered in the regulatory criteria, the RO should refer the claims to the Director of VA's Compensation Service for consideration of an extraschedular evaluation.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




